—Order, Supreme Court, New York County (Franklin Weissberg, J.), entered December 18, 2000, which granted plaintiffs’ motion for partial summary judgment on the issue of defendants’ liability under Labor Law § 240 (1), unanimously affirmed, without costs.
Plaintiff fell from one floor to another of a building under construction while attempting to descend to a deck that was several feet below him. Although there were ladders and a concrete ramp at the site, there were no guard rails or safety netting around the open exterior of the building. Defendants’ liability under Labor Law § 240 (1) is established as a matter of law by their failure to provide safety devices adequate to prevent plaintiff’s injuries (see, Zimmer v Chemung County Performing Arts, 65 NY2d 513, 524; Gordon v Eastern Ry. Supply, 82 NY2d 555, 561-562; McCann v Central Synagogue, 280 AD2d 298; Noble v AMCC Corp., 277 AD2d 20). The precise manner in which plaintiff’s fall occurred is immaterial, there being no question that plaintiff’s injuries are at least partially attributable to defendants’ failure to provide guardrails, safety netting or other proper protection (see, Weininger v Hagedorn & Co., 91 NY2d 958; Yu Xiu Deng v A.J. Contr. Co., 255 AD2d *170202). Nor is there any evidence that plaintiff disobeyed an immediate instruction to descend to the lower deck only by way of a ladder or the ramp, such, as might warrant a recalcitrant worker defense (see, Balthazar v Full Circle Constr. Corp., 268 AD2d 96, 99). Concur — Rosenberger, J. P., Nardelli, Tom, Wallach and Saxe, JJ.